Citation Nr: 0511360	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for vascular headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 until 
December 1978 and again from November 1982 until March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The issue on appeal was previously denied by the Board in a 
December 2002 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2004 Order, the Court vacated the 
December 2002 Board decision and remanded the matter back to 
the Board for development consistent with the Court's October 
2004 ruling.


FINDINGS OF FACT

The evidence demonstrates frequent completely prostrating and 
prolonged headaches.

CONCLUSION OF LAW

The criteria for entitlement to a 50 percent rating for 
vascular headaches have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8199-8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  In view of the 
Board's disposition in this matter, the application of the 
VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating by analogy

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2004).



Factual background

Procedural history

The veteran was first awarded service connection for vascular 
headaches in an April 1992 rating decision.  At that time, a 
10 percent evaluation was assigned, effective March 1991.  
That same rating decision also granted service connection for 
organic brain syndrome manifested by partial memory 
impairment, secondary to meningitis.  A 10 percent rating was 
assigned for that disability, also effective March 1991.  No 
appeal was initiated by the veteran.  

By rating decision in November 2000, the veteran's disability 
evaluation for vascular headaches was increased to 30 percent 
disabling, effective August 2000.  The veteran filed a notice 
of disagreement in January 2001.  That correspondence was 
construed as including a disagreement regarding the effective 
date for the increased rating.  In a January 2001 conference 
with the Decision Review Officer (DRO), it was agreed that 
the effective date would be moved back to the August 1999 
date sought by the veteran.  A January 2001 rating decision 
effectuated that change.  Thus, the issue of an earlier 
effective date has been resolved.  As the veteran indicated 
at the DRO conference that he disputed the disability 
evaluation itself, contending that a 50 percent rating was 
warranted, that issue remains on appeal. 

The Board notes that, while the medical evidence contains 
findings of memory loss in conjunction with his headache 
clinical evaluations, as noted above the veteran is 
separately service-connected for organic brain syndrome 
manifested by memory impairment.  Such manifestations are not 
for consideration on this appeal. 

Medical history

A December 1999 treatment report written by J.R. noted 
complaints of migraine headaches, increasing in frequency.  
The veteran reported 2 to 4 headaches weekly, which were 
fairly severe at times.  The veteran appeared quite healthy 
and had a normal neurological examination.

An August 2000 VA outpatient treatment report reveals 
complaints of a migraine.  The veteran stated that it began 
24 hours earlier.  He rated his pain as a 7.  The veteran 
appeared uncomfortable and was light sensitive.  Other 
symptoms included dry heaves and a throbbing sensation.  The 
veteran was treated for the same condition three days prior.  

A CT scan of the veteran's head taken in August 2000 yielded 
normal findings.  

A September 2000 VA emergency room report contained an 
assessment of mixed headache disorder (tension/migraine).  
The frequency of the headaches warranted the use of a 
prophylactic agent.  The veteran was prescribed 
Nortriptyline.  

The veteran submitted diary logs monitoring his migraine 
activity from August 1999 to November 1999 and from August 
2000 to September 2000.  This diary, submitted in calendar 
format, showed migraine episodes approximately 3 to 4 times 
weekly.  The duration of the headaches ranged from 2 to 13 
hours.  However, as demonstrated by calendar entries for 
August 2000 and September 2000, when the headaches were most 
meticulously documented, a significant number of attacks 
lasted in excess of 6 hours.  Indeed, some were all-day 
affairs.  For example, on August 13, 2000, a high-intensity 
migraine began at one a.m. and did not resolve until two 
o'clock the following afternoon.  On August 19, 2000, a 
migraine began at 3:45 a.m. and lasted until 1:30 p.m.  
Further, on August 29, 2000, a migraine headache started at 
10:00 a.m. and did not ease until 6:00 p.m.  Additional 
entries for September 2000 show another five migraines of 
similarly long duration.    

As illustrated in the diary entries, the veteran's headaches 
varied in intensity, with several rated by the veteran as a 
1-2 in intensity and with a roughly equivalent number rated 
between 8 and 10.  Headaches of intermediate intensity, 
rating 3-4, 5-6 and 6-7 were also reported with about the 
same frequency as the mild and severe headaches.  

In September 2000, the veteran was examined by VA.  The 
veteran presented with complaints of headaches.  He stated 
that his headaches varied in severity, with some being of 
minor magnitude and others being more severe.  The minor 
headaches occurred nearly every day.  Triggering stimuli 
included bright lights, noise and heat.  He reported that his 
headaches typically lasted for 6 hours.  He denied an aura.  
The veteran further reported that, prior to August 2000, his 
vision would pulsate during a headache.  Since August, he 
experienced tunnel vision during a headache.  In such 
situations he lost all peripheral vision and became unable to 
drive.  The veteran stated that he was able to remain at work 
through most headaches, and that his disability had not 
endangered his employment.  He did state that, when bothered 
by the headaches he had a "short fuse" and had to 
immediately retire to bed upon return home from work.  He 
stated that such behavior had caused some problems between he 
and his wife.  Occasionally the headaches would awaken the 
veteran from sleep.  He denied focal neurologic deficits 
during his headaches.  He occasionally experienced nausea but 
denied vomiting.  With the more severe headaches he 
experienced photophobia.  The veteran's medications included 
Nortriptyline, Toradol and Maxalt.  

Upon physical examination, the veteran was alert and had 
normal speech and affect.  There was no aphasia or 
dysarthria.  The veteran was well oriented and he scored a 27 
out of 30 on a mini-mental status examination.  He was 
quickly able to name the Presidents in reverse order and 
rapidly and correctly performed serial 7s.  He was able to 
spell "world" backward quickly.  There were no language 
deficits.  The veteran demonstrated the ability to calculate 
and he easily drew a clock and the intersecting pentagons.  
The veteran scored a 0 out of 3 on recall, which was noted to 
be inconsistent with the rest of the interview and also with 
his history.  The veteran's head was normocephalic and 
nontender to palpation.  He had good range of motion in the 
neck.  His eyes were conjugate.  Extraocular muscles were 
intact.  There was no nystagmus.  There was ptosis.  Pupils 
were equal and reactive to light.  His face was symmetric.  
Facial muscles were all strong and facial sensation was 
normal.  The veteran's tongue was normal in bulk and 
movement.  The palate elevated well and the 
sternocleidomastoid was strong.  Muscle tone was normal in 
all 4 limbs.  There was no pronator drift.  Rapid finger 
movements were normal.  Strength was 5/5.  The cerebellar 
examination was unremarkable.  There was no ataxia of his 
finger to nose, or heels to shin.  Tandem gait was well done.  
The patient walked well, with good arm swing.  He turned 
easily and could heel and toe walk without difficulty.  
Sensory intact to pin, sensation, vibration and Romberg's was 
negative.  Reflexes were +2 throughout in all limbs.  
Plantars were downgoing.  The impression was mixed vascular 
tension headache.  

In a January 2001 letter, M.S.R. verified that the veteran 
currently suffered from 5-7 incapacitating headaches per 
month.   

Also in January 2001, the veteran sent a letter to his 
accredited representative in which he stated that his 
migraines were literally putting him on his back in bed.  He 
stated that he had only been able to leave his house alone 
three times in the past three weeks.  

Analysis

The veteran's vascular headaches are rated by analogy to 
migraines, and the veteran is currently evaluated at 30 
percent under Diagnostic Code 8100.  That Code section 
provides for a 30 percent evaluation where the evidence 
demonstrates characteristic prostrating attacks occurring on 
an average of once per month over the last several months.  
With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  

The Board has reviewed the evidence of record and, for the 
reasons discussed below, finds support for the next-higher 50 
percent evaluation under Diagnostic Code 8100.  

Again, to be entitled to the next-higher 50 percent 
evaluation under Diagnostic Code 8100, the evidence must 
demonstrate frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Here, 
the veteran's attacks have been shown to vary in intensity 
and duration.  Some have been minor to moderate in intensity, 
as verified by the veteran in his diary submissions 
chronicling his headache episodes from October 1999 to 
November 1999 and from August 2000 to September 2000.  
However, others have been of a much higher intensity, as will 
be discussed below.

From August 2000 to September 2000 alone, the Board counts 12 
headaches of at least a 7 or higher in reported intensity.  
Overall, there were 27 reported migraine episodes over this 
time period.  Thus, 44 percent of the veteran's headaches 
over that period may reasonably be considered as severe.  
Moreover, based on a January 2001 letter written by M. R., 
M.D., the veteran continues to suffer from 5 to 7 
incapacitating headaches monthly.  In fact, the veteran 
stated in a January 2001 letter that his migraines were 
confining him to his bed and that he had only been able to 
leave his house alone three times in the past three weeks.  

In addition to being of severe intensity, many of the 
veteran's headaches are also extensive in terms of duration.  
Again, the diary entries reveal numerous headaches lasting 
over 6 hours.  On the basis of such evidence, the Board finds 
the veteran's migraines to be of sufficient duration to 
warrant a 50 percent evaluation under Diagnostic Code 8100.  

In sum, the evidence of record establishes very frequent 
completely prostrating and prolonged migraine attacks.  It is 
noted that the veteran appears to be employed, despite his 
migraine disability.  However, the requirement that the 
headaches be productive of severe economic inadaptability 
does not necessitate unemployability.  Indeed, the rating 
code contemplates the average impairment in earning capacity 
resulting from a given condition.  See 38 C.F.R. § 4.1.  In 
this sense, if the veteran continues to work in an instance 
where the average person would be unable to, he should not be 
penalized for such fortitude.  Moreover, as stated in 
38 C.F.R. § 4.21, it is not expected that every single 
symptom within a set of diagnostic criteria be exhibited.  

While a 50 percent evaluation is warranted under Diagnostic 
Code 8100, there is no basis for a rating in excess of that 
amount.  Indeed, 50 percent represents the maximum available 
benefit under that Code section.  The Board finds no other 
relevant code sections under which to evaluate the veteran's 
vascular headaches.  For example, there is no evidence of 
convulsions as would warrant a 60 percent rating under 
Diagnostic Code 8104. 

In conclusion, then, the evidence supports a grant of an 
increased rating to 50 percent disabling under Diagnostic 
Code 8100.  In so finding, the benefit of the doubt doctrine 
has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
vascular headaches have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

A 50 percent rating for vascular headaches is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


